DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/19/2021:
Claim 1 has been amended. 
Claims 12, 14 and 15 have been canceled.
Claims 19-21 have been newly added.
The previous 103 rejections have been withdrawn in light of the amendment.
The previous and new prior art have been applied. All changes made are necessitated by the amendment. Thus the action is final.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0207187 to Beltz et al. in view of US Patent Application Publication 2018/0320996 to Tatarinov et al.
With respect to claims 1, 5 and 19, Beltz et al. teach a coolant distributor 150 comprising an aluminum hollow profile extending lengthwise in a first direction and comprising at least one 
With respect to claimed limitations, “a plurality of drilled and/or milled coolant junctions,” the Office takes the position that the limitations are product by process limitations. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

	Beltz et al. do not specifically teach the limitations, “wherein the coolant channel has a uniform cross-sectional profile, wherein the coolant channel has a circular cross-sectional profile.”
However, Tatarinov et al. teach a fluid collector 6 is made from an extruded aluminum profile, having a uniform cross-sectional profile; the fluid collector 6c has a round cross section profile (Tatarinov et al.: Sections [0033] and [0079]; Figs. 1 and 2c).
 It would have been obvious as of the effective filing dated of the claimed invention to have modified Beltz et al. with the above teaching from Tatarinov et al. with the motivation of having a means such the round cross section of the volume region 7c is beneficial as far as flow dynamics is concerned and in connection with a production using mechanical processing, as recites in Tararinov et al., in section [0079].

With respect to claims 2, Beltz et al. teach the coolant distributor 150, wherein the coolant channel has a tubular profile and the plurality of port openings 590, 592, 594, 596, 598, 600, 602 and 604 are disposed in a plane first exterior surface of the first exterior wall portion of the hollow profile (Beltz et al.: Sections [0041]-[0046]; Fig. 12).  

With respect to claims 3, Beltz et al. teach the coolant distributor 150, further comprising a second exterior wall portion with a second plane exterior surface oriented parallel to the first plane exterior surface (Beltz et al.: Sections [0041]-[0046]; Fig. 12).  

With respect to claims 4, Beltz et al. do not specifically teach the coolant distributor 150, wherein a cross-sectional thickness of the first exterior wall portion and the second exterior wall portion exceeds a cross-sectional thickness of a residual of the at least one exterior wall. However, both the specification and the claims do not show the criticality of having a cross-sectional thickness of the first exterior wall portion and the second exterior wall portion exceeds a cross-sectional thickness of a residual of the at least one exterior wall. Changes in size or shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 

With respect to claims 6, Beltz et al. teach the coolant distributor 150, wherein the first direction is disposed along a central axis of the hollow profile, and the second direction is disposed along a central axis of the coolant junction (Beltz et al.: Sections [0041]-[0046]; Fig. 12).  

With respect to claims 20 and 21, Beltz et al. teach a coolant distributor 150 comprising an aluminum hollow profile extending lengthwise in a first direction and comprising at least one exterior wall enclosing a coolant channel fluidly connecting a coolant inlet 502 and a coolant outlet 504 along the first direction; and a plurality of coolant junctions, each extending through a first portion of the at least one exterior wall in a second direction and providing a fluid connection between the coolant channel and a coolant port 590, 592, 594, 596, 598, 600, 602 and 604, wherein each of the coolant ports comprises a port opening in the first exterior wall portion and a flange portion surrounding the port opening, wherein the port openings 590, 592, 594, 596, 598, 600, 602 and 604 of the plurality of coolant junctions are aligned in the first direction, wherein the second direction encloses an angle of 90 degree with the first direction, and wherein the coolant distributor 150 is a fully monolithic unit (Beltz et al.: Sections [0041]-[0046]; Fig. 12).
With respect to claimed limitations, “a plurality of drilled and/or milled coolant junctions,” the Office takes the position that the limitations are product by process limitations. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a 

	Beltz et al. do not specifically teach the limitations, “wherein the coolant channel has a uniform cross-sectional profile, wherein the coolant channel has a rectangular cross-sectional profile, wherein the rectangular cross-sectional profile has rounded corners”
However, Tatarinov et al. teach a fluid collector 6 is made from an extruded aluminum profile, having a uniform cross-sectional profile; the fluid collector 6a has a rectangular cross section profile with rounded corners (Tatarinov et al.: Sections [0033] and [0075]; Figs. 1 and 2a).
 It would have been obvious as of the effective filing dated of the claimed invention to have modified Beltz et al. with the above teaching from Tatarinov et al. with the motivation of having a means such utilizing the available installation space in an optimum manner, the provision of a variable cross section over the length of the fluid collector may be beneficial so as to best suit the installation space, as recites in Tararinov et al., in section [0027].

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        4/8/2021